Howell, J.
The plaintiffs ask to he recognized as tlio heirs of William Burns, deceased, aud that the defendant as curator be ordered to-render au account of his curatorship and pay to them such sums as may he due to them as heirs. The answer is a general denial and a> special denial that plaintiffs are in any way entitled to the property of William Burns, deceased.
The judge a quo refused to recognize them as heirs on the ground that the curator had not complied with the requirements of article-1134 R. C. C., which directs curators within a certain time to make-publication in two newspapers in New Orleans of the death, the name, surname, place of birth and death, etc., of the deceased whose succession he administers, if the heirs do not appear in person or by attorney.
*675We think the learned judge made a misapplication of this provision of law. It certainly imposes a duty on the curator, hut the observance or non-observance of it is not intended to affect the right of heirs to apply to be recognized as such. This they have a right to do at any time upon certain conditions and formalities required of themselves and not of the curator. R. C. C. 1192-1194; C. P. 997-1005.
In this case the evidence is satisfactory that the plaintiffs are the only heirs of the deceased, William Burns, whose succession is administered by the defendant, and under article 1193 R. C. C., and articlo 1003 C. P., they must, under the allegations of their petition, be' recognized as such, and the curator ordered to render an account to them and pay.
It is therefore ordered that the judgment appealed from be reversed, and that the plaintiffs be recognized as the heirs of William Burns, deceased, and the defendant ordered to render to them, within thirty days from the date of filing this decree in the lower court, a faithful and exact account of his administration and pay over to them the amount due them according to law.
Mr. Justice Taliaferro took no part in this decision.